                 Case 19-10504       Doc 32     Filed 08/19/20    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               GREENSBORO DIVISION

In Re:                                      )
                                            )
Shelby Coleman Abbott,                      )       Case No.: 19-10504 C-13
                                            )
                      Debtor.               )
                                            )

                          AMENDED CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that a copy of the foregoing OBJECTION TO NOTICE OF
MORTGAGE PAYMENT CHANGE was duly served upon the following via the CM/ECF
System as applicable or by depositing same enclosed in a postpaid, properly addressed envelope
in a Post Office or official depository under the exclusive care and custody of the United States
Postal Service:

William P. Miller, Esq.
Bankruptcy, Administrator
VIA CM/ECF

Anita Jo Kinlaw Troxler
Chapter 13 Trustee
VIA CM/ECF

Neil D. Jonas
Brock & Scott, PLLC
VIA CM/ECF

BSI Financial Services
314 S Franklin Street
Titusville, PA 16354

U.S. Bank Trust National Association,
as Trustee of the SCIG III Trust
314 S. Franklin Street
PO Box 517
Titusville, PA 16354

Michelle R. Ghidotti-Gonsalves
Ghidotti | Berger LLP
1920 Old Tustin Avenue
Santa Ana, CA 92705
          Case 19-10504      Doc 32     Filed 08/19/20   Page 2 of 2




This the 19th day of August, 2020.

                                     /s/Samantha K. Brumbaugh
                                     Attorney for Debtor
                                     NCSB#: 32379
                                     Ivey, McClellan, Gatton & Siegmund, L.L.P.
                                     P. O. Box 3324
                                     Greensboro, NC 27402
                                     Telephone: (336) 274 4658
                                     skb@iveymcclellan.com
